United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4137
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Felix Valerio-Dominguez,                *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 3, 2007
                                Filed: October 12, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Felix Valerio-Dominguez (Valerio-Dominguez) appeals the 30-month prison
sentence the district court1 imposed after Valerio-Dominguez pled guilty to (1) re-
entering the United States as a previously deported alien, in violation of 8 U.S.C.
§ 1326; and (2) possessing a firearm as an illegal alien, in violation of 18 U.S.C.
§§ 922(g). In a brief filed under Anders v. California, 386 U.S. 738 (1967), Valerio-
Dominguez’s counsel seeks permission to withdraw.



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       We conclude the district court properly calculated Valerio-Dominguez’s
advisory Guidelines sentencing range and the within-Guidelines sentence is not
unreasonable, because nothing in the record suggests the court overlooked a relevant
factor, gave significant weight to an improper factor, or made a clear error of
judgment in imposing the sentence. See Rita v. United States, 127 S. Ct. 2456, 2462-
68 (2007) (allowing appellate presumption of reasonableness for within-Guidelines
sentences); United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (declaring the
factors used to review a sentence for reasonableness). After reviewing the record
independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous
issues.

      We grant counsel leave to withdraw, and we affirm.
                     ______________________________




                                         -2-